ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Hydra Engineering & Construction, LLC        )      ASBCA No. 61546
                                             )
Under Contract No. W9 l l 5 l-l 6-C-0008     )

APPEARANCES FOR THE APPELLANT:                      Peter A. Robertson, Esq.
                                                    William Douglas Stanford, Jr., Esq.
                                                    Thomas J. Tollefsen, Esq.
                                                     The Robertson Firm
                                                     St. Augustine, FL

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   Evan C. Williams, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: July 2, 2018




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61546, Appeal of Hydra Engineering
& Construction, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals